Citation Nr: 0722563	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for anxiety disorder with 
panic attacks.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from April 1984 to 
April 1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Washington, DC, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
anxiety disorder, with panic attacks.  

The veteran testified at a Central Office hearing in 
April 2004.  That hearing transcript is of record and 
associated with the claims folder.  In August 2004, the claim 
was remanded for further development.  

The Veterans Law Judge (VLJ) that conducted the April 2004 
Central Office hearing is no longer employed by the Board.  
The veteran was notified and offered the opportunity for 
another hearing.  The veteran accepted a new Board hearing 
and testified at a Central Office hearing before the 
undersigned VLJ in October 2006.  A transcript of that 
hearing is of record and associated with the claims folder.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  An Anxiety disorder with panic attacks was not shown in 
service or for many years thereafter.  

2.  There is no clinical medical evidence of record linking 
the veteran's present anxiety disorder with panic attacks 
with his active service.  




CONCLUSION OF LAW

An Anxiety disorder with panic attacks was not incurred in, 
or aggravated by service.  38 U.S.C.A. § 1131, (West 2002); 
38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim; it must inform the veteran of the 
information and evidence that VA will seek to provide and 
that which the claimant is expected to provide; and it must 
also inform the claimant that he is to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159 (2006).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  Such notice must be provided to 
a claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  VCAA notice errors (either in timing or content) are 
presumed prejudicial, but VA can proceed with adjudication if 
it can show that the error did not affect the essential 
fairness of the adjudication by showing: 1) that any defect 
was cured by actual knowledge on the part of the claimant; 2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or 3) that a benefit could not 
have been awarded as a matter of law.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

This case was initially initiated prior to the VCAA.  
However, after the VCAA was implemented, the case was 
readdressed de novo and the veteran was notified in 
March 2002 of the VCAA prior to the decision made in the 
claim.  It is also important to note, that the veteran did 
receive subsequent VCAA notice in August 2004, December 2004, 
and May 2005.  This subsequent notice given to the veteran 
contained notice of what information and evidence is needed 
to substantiate a claim, specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim.  The Board notes that the veteran did not receive 
notice as to the disability rating and the effective date 
elements.  Despite the inadequate notice provided to the 
veteran, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is against the claim on appeal, any question as 
to the rating and effective date to be assigned is moot.  

The Board also notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes service medical records and private treatment 
records.  There are no known additional records to obtain.  A 
hearing was offered, and the veteran testified at a Central 
Office hearing in April 2004.  The VLJ who presided at that 
hearing has since retired, and the veteran was afforded the 
opportunity to testify at another hearing.  He did testify at 
a Central Office hearing before the undersigned in 
October 2006.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  Although the veteran 
and his representative maintain that a VA examination is 
necessary in this case, the Board disagrees.  Since there is 
no evidence of record that the veteran had an anxiety 
disorder with panic attacks in service, there is no need to 
examine the veteran to determine if a nexus may be 
established between his current disability and a disability 
occurring in service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board finds that the evidence of record 
is more than sufficient to make a determination in this 
regard.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.


II.  Service Connection 

The veteran and his representative contend, in essence, that 
service connection is warranted for an anxiety disorder, with 
panic attacks.  He maintains that he had a few panic attacks 
prior to service, but that while in service, they worsened, 
and that he has had anxiety disorder and panic attacks since 
that time.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In 
determining whether there is clear and unmistakable evidence 
to rebut the presumption of soundness, all evidence of record 
must be considered, including post service medical opinions.  
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. 
West, 13 Vet. App. 453 (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006). Temporary or intermittent flare- 
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

After a thorough review of the entire record, service 
connection is not warranted for anxiety disorder with panic 
attacks.    

At service enlistment examination, and throughout service, 
there were no findings, treatment, or diagnosis of anxiety 
disorder and/or panic attacks.  In February 1987, the veteran 
was found fit for discharge.  

After service, the veteran underwent a complete physical at 
the Gerald Family Clinic in July 1988.  No findings, 
treatment, or diagnosis of an anxiety disorder with panic 
attacks, nor any other psychiatric disorder was found.  No 
psychiatric or nervousness complaints were made.  The veteran 
did have complaints of dizziness, occasional sharp bitemporal 
pains, increased heart rate, and upset stomach.  He was later 
diagnosed with gastroesophageal reflux disease (GERD).  

Additionally, he underwent a general VA examination in 
October 1996.  As late as 1996, he was found to be 
psychiatrically normal.  The first findings of anxiety 
disorder with panic attacks in the medical evidence was in 
July 1997.  Again, he was seen at the Gerald Family Clinic, 
and he complained of shortness of breath and on and off chest 
pain.  His blood pressure was elevated and part of the 
assessment was hypertension and anxiety disorder.  Since that 
time, the veteran has attributed the anxiety disorder with 
panic attacks to service.  He testified at Central Office 
hearing in April 2004 that he first had anxiety disorder and 
panic attacks on a few occasions in high school.  At hearing 
in April 2004 and October 2006, he testified that he began to 
have an anxiety disorder with panic attacks on a flight after 
basic training when he returned home after boot camp.  He 
indicated at the April 2004 hearing that no doctor had 
attributed his anxiety disorder to service.  He indicated at 
the October 2006 Central Office hearing that he asked two 
doctors since service if his symptoms could be attributed to 
service, and he testified that neither doctor was able to 
read his service medical records.  

Although the veteran has indicated that he had some symptoms 
of anxiety disorder with panic attacks in high school, the 
veteran is found to have been in sound condition when 
examined, accepted and enrolled for service, since no 
findings related to anxiety disorder with panic attacks was 
noted on examination at entrance into service.  Therefore, 
the presumption of soundness has not been rebutted, and in 
order to determine whether the veteran should be service 
connected for an anxiety disorder with panic attacks, there 
must be a nexus shown between his current diagnosis of 
anxiety disorder with panic attacks and an injury, event, or 
diagnosis in service.  This has not been done.  There is no 
medical evidence of record that shows that the veteran had 
this condition in service.  The only evidence attributing the 
anxiety disorder with panic attacks to service is the 
veteran's own statements of such.  The veteran's contention 
regarding the cause of his disability is not probative, since 
as a layperson he is not competent to provide medical 
opinions that otherwise require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).    
Furthermore, during the October 2006 hearing, the VLJ left 
the record open for 60 additional days to allow the veteran 
the opportunity to get an opinion from his private physician 
as to the etiology of his anxiety disorder with panic 
attacks, to no avail.  

With no evidence in service showing an anxiety disorder with 
panic attacks, and no medical evidence of record linking the 
veteran's current anxiety disorder with panic attacks to his 
active service, service connection for anxiety disorder is 
not shown.  






	(CONTINUED ON NEXT PAGE)




Therefore, service connection for anxiety disorder with panic 
attacks is not warranted.  


ORDER

Service connection for anxiety disorder with panic attacks is 
denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


